Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2251
                       Lower Tribunal No. 10-23310
                          ________________


     Vanguard Hammer Property Renovations, Inc., etc.,
                                  Appellant,

                                     vs.

                            Debra P. Milfort,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

     APLaw, LLC and Alterraon Phillips (Royal Palm Beach), for appellant.

      Law Offices of James A. Stepan, P.A., and James A. Stepan
(Hollywood); and Wadsworth, Margrey & Dixon LLP, and Jamie Clark
Dixon, for appellee.


Before LOGUE, SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.